 t!NITEI) STATFS POSTAI. SIERVI1('United States Postal Service and David (;. Timpany.Case I1-CA-12551(P)JuilN 25. 1978DECISION AN[) ORI)ERBY CHAIRNa \N F \N, (, N i[) \D MI '. 1Bi RS Jlt 'N,l\ANt) Pl N lI (tOOn October 17, 1977. Administlraiti\e l ,ax .JudlecPeter E. Donnell issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief. and Respotn-dent filed cross-exceptions and an ansxcering hrizf.Pursuant to the provisions of Section 3(h) of theNational l.abor Relations Act, as amended, thie Na-tional Labor Relations Board has delelcatedi its aiu-thority in this proceeding to a three-memher panel.The Board has considered the record and the at-tached Decision in light of the exceptions. cross-ex-ceptions, and briefs and has decided to affirm therulings, findings.' and conclusions of the Administra-tive Law Judge and to adopt his recommended Or-der.2Member Jenkins regards the dissent as ignoringthe fact that Timpany's unauthorized examination ofhis personnel folder was unprotected. Whether "picai-yune" or not, the issue is whether Timpans's actiollswhich led to his suspension were within the protec-tion of the Act. It is plain theN were not. When Flls-worth, a supervisor and custodian of the pei-sonnIelfiles, told Timpany his examination of his os n folderwas improper, Timpany became abusi'eC. beratinllEllsworth for not being present when Timpany en-tered the office, and threatened t pha sical encounterby raising his fists and offering to let Ellsworth strikethe first blow, then refused to leave the room whenThe General (lounsel h;ls excepted to the \A.dnrialsirtl\c I a, IIudgC',failure to consider limpan\'s pre- IOth) cndutt fir the pirpose of st.r liing Timpany's pos-l((hb) condutl Inoired herein In \icu he '\,dillilltralive l aw Judge's finding that ll i ltp .rri posi-lt(hil t ild tl v5 , 111i 1lproper as to remoe him fromnl the proiectlon of the ,ct it is cear rhih anesaluation of Timpan\'s pre-10(h, condutl ials ilelther liccerl[ rli lt1Ite-rlal.Member Penelio concurs In the dlsniiss.l of thc conlplainrt hut JIo ..for the reason that the nEmploLer and the I nion h.ie settlid the Ill.1telthrough their grie.ance procedures See. generill the dilsentiltin opir i illGeneral Anerican Translrortati,, (,rpr rirnr 228 NI RH X(80 (197I'The dissent' assumption h I 11 tirpilnr us ..cunIgercd In prltetild iaclxl-t, for which he was suspended Ippears miltaktlln Wihether 111 pan le.lrilahbl might hase assumedl Flsinn hlad auIlthorillts i all .11 11 1t Ioerlimiic hlpersonnel file is beside the point; for 'llsirth tihlealtler [po11litedt el 1IoTimpans that this uas notl he case. thus terinllnting s uhitsc\l st llltolrIprotected character Tinmprpans ;ltr , ti las c haltl.r iie lId rto thill it1orcill ItEllsworth ordered him to do so. F or this conduct hewas fired, as the dissent concedes and as the .\dmlLinistrative lW .a.ludge found.)I in pani-'s errand to the office as a stewuard had noconlnectionll ith the disruption he caused. His exami-nation of his folder breached a rule of the Employer.tile soundness of xwhich is self-e cident if it were ourpro\rince to examine it, which it is not. WhateverIFimlpan;'s belief about Flxnn's authority to permithim to examine the file, it was Ellsworth's attempt toinforllm and correct Timpans's belief and actionsxwhich caused Timpany to become abusive and dis-ruptixe. Nothing in this course of conduct bh Timpa-nN was protected. and an} mistaken belief ofTimllpan.'s that it was 4 ,was eliminated hb Ellsworth'sinstruction to hi i. Thus. contrar\s o the dissent.I impanlx w as not engaged in protected activit,, whenlie LIas suspended.I he dissent constructs the protection of the Actfrom an alleged erroneous but reasonable belief hiTimpan. that FlInn had authority to permit him toexamine the file (a proposition without support in therecord), concludes that the rule requiring permissionWxras "pican unc" (again xwithout record support. andon its face a conclusion likelN to be wrong. since theemploxer has a legitimate interest in protecting per-sonnel files against removals or alterations). and jus-tifies Timpany's threatening and insubordinate con-duct follovting I llssworth's correction of him as areasonable reaction to what he perceived as harass-mnent and proxocation. misconduct not so "serious"as to wxxarrant suspension (thus seemingly concedingthat the misconduct was not protected). MemberJenkins is unable to follows ans step of this reasoning.and would affirm the Administrative L aw Judge.ORDERPursuant to Section 10(c) of the National LaborRelations Act. as amended. the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint herein be. and it hereby is,dismissed in its entirety.iLs srihsequienlt to ir correction thh i irripins be ilric .rhuisc dlorderls,.1II I ei lt[lli d ituossi I lli l. at a timne uhen such conduct plainl) ulasllprt. tlcld. ;I,1d it 1 us r [ C these ,1tIos, and not his examination of hispeC.orl nel fille I rItl k1 r \ sli p r ticl the fact tIhat I dmionds u.as nort srs-prendcl. and lilpanIis u. sakens rathier thall strengthens the dissent'sargumilncit. for l dllrrid lil itno tliore tha.ll exa.min e his file. while 1 impan,engaged in the additional miscoinduct describeld ahxe4 'impasar' assertion thatl I llsuwrth's pernuisslon cruld haive been ,ouighthad tI llsi rth not arrr.ed ilre belies anr sruth belief237 NLRB No. 13117 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCHAIRMAN FANNIN(iG. dissenting:Contrary to the majority, I believe Timpany's sus-pension violated Section 8(a)(I).The incident that allegedly precipitated the sus-pension occurred during the morning of June 29,1976, while Timpany, a steward, was helping anotheremployee, Edmonds, research a matter that the latterwanted to grieve. Both had just finished working thenight shift. Each asked for and received his personnelfolder from Flynn, a personnel secretary. Timpanyalso obtained from her a copy of the manual contain-ing the Postal Service's rules and regulations. Whilethese two were looking at this material, Ellsworth, asupervisor and acting personnel assistant, entered thepersonnel office and told them that his permissionwas needed before an employee could obtain his per-sonnel folder. Ellsworth said this even though Flynnhad just told him these two had asked her for permis-sion to see the files. Timpany became annoyed bNthis remark, and an argument ensued. There wasconsiderable posturing by both men, but no blowswere exchanged.Timpany and Edmonds were engaged in protectedactivity when interrupted by Ellsworth. They had noreason to believe that Flynn could not act as "custo-dian" of the personnel files while Ellsworth was awayfrom his office. Certainly, with Flynn present, thespirit of Respondent's rule regarding personnel fileswas being followed.5 Further, if there were no other"custodian" besides Ellsworth, Flynn would haveknown this and refused to relinquish (custody of) thefiles. I therefore do not believe that Ellsworth's per-mission was needed before they could examine theirfiles.6For this reason, I believe Ellsworth, whetheraware of Timpany's status as steward or not, wastrying to harrass these two employees. I would there-fore find that Timpany was deliberately provoked.Under the circumstances, I would also find thatnothing Timpany said or did during his argumentwith Ellsworth was so serious as to remove him fromthe protection of the Act.The postmaster who approved the suspensionknew that Timpany was a steward. An inquiry tosecretary Flynn would have revealed what Timpanywas doing just before his argument with Ellsworth, aswell as the provocative nature of the latter's remarks.The rule staled '"Employees may see the contents 0f their owsn foldersin the presence of an emphlctee who has custody of the folders." (rimphasissugplied.)For this reason, and contrary to the majoritn, swould not find Timpanshad broken the rule regarding personnel folders. I also note that there .asno disciplinary action taken against Edmonds who. under the majoritly'stheory, would have broken the same alleged rule.This and the heavy penalty, a 28-day suspension, ini-tially assessed against Timpany for what essentiallywas a shouting match with a supervisor make Re-spondent's actions suspect. I also note that the sus-pension letter states that Respondent took into con-sideration a reprimand Timpany received forquestioning (without disobeying), as an alleged viola-tion of the contract, a supervisor's order. His ques-tioning the order was clearly protected activity. Al-though this incident occurred in the pre-10(b) period,it is an indication of Respondent's attitude towardsTimpany. Given all the factors mentioned, I wouldfind Respondent suspended Timpany to retaliateagainst him for his activities as union steward.DECISIONStIAtIEINI OF THE CASEPEII R E DONNEt'.I .Administrative Law Judge: Thecharge herein was filed on December 17, 1976,1 by DavidG. Timpany. an individual. herein sometimes called Charg-ing Party. An amended charge was filed by the ChargingParty on January 26, 1977. A complaint thereon was issuedby the General Counsel of the National Labor RelationsBoard on January 31. 1977, alleging that the United StatesPostal Service. herein referred to as Respondent or Em-ployer suspended Timpany for 18 days for having engagedin protected concerted activity. thereby violating Section8(a)(1) of the Act.FtINDINGS OF FACTI EMPLOYER'S BUSINESSEmployer provides postal services for the United Statesof America and operates various facilities throughout theUnited States in the performance of that function. Its mainoffices are located in Washington, D.C. The facility in-volved in this proceeding is the Framingham, Massachu-setts, branch of Respondent. The complaint alleges, theanswer admits, and I find that the Board has jurisdictionover Respondent and this matter by virtue of the PostalReorganization Act.11I LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I find thatLocal No. 301, National Post Office Mail Handlers,Watchmen, Messengers and Group Leaders, Division ofthe Laborers' International Union of North America,AFL-CIO, herein referred to as Local 301 or the Union, isa labor organization within the meaning of Section 2(5) ofthe Act.All dates refer to 1976 unless olheri ise indicated118 UNITED STATES POSTAL SERVICEIll. THE ALLEGED UNFAIR lABOR PRA( II( TSA. The Facts 2David G. Timpany is emploved as a mail handler at theFramingham. Massachusetts. facility of the Respondent.He has been so employed for about 6 years. Timpan) is amember of Local 301, and an alternate shop steward forTour I (the late shift running from 11:30 p.m. or midnightto 8 or 8:30 a.m.).About 7 o'clock on the morning of June 29, Timpany,was approached by another mailer employee named DavidEdmonds with a request that Timpany look into the possi-bility of filing a grievance against Edmond's supervisor forusing abusive langauge in criticizing Edmonds. Thesagreed to meet and discuss the matter in the Respondent'spersonnel office when it opened at 8 a.m. Edmonds alsowanted to review his own personnel file to get some em-ployment dates needed because he was considering ap-plying to graduate school. Timpany also wanted to checkon the accuracy of the contents of his own personnel fold-er.Shortly after 8 a.m., Edmonds arrived at the personneloffice and requested his personnel folder from VirginiaFlynn, clerk-stenographer in the personnel office. He thenwent to a conference table in the middle of the room toreview it. Shortly after this. Timpany came into the officeand similarly requested and received his personnel folderfrom Flynn. He also took it to the conference table andbegan to review it. Both were so engaged when SupervisorJohn R. Ellsworth, acting personnel assistant, came intothe office about 8:10 a.m.'Upon seeing Timpany and Edmonds reading their per-sonnel folders, Ellsworth inquired whether or not they hadreceived permission to review them.4Flynn replied that shehad given them the folders. Ellsworth then made a generalstatement, addressed to all in the room, to the effect that heexpected the proper procedures to be followed in obtainingpersonnel folders since he had responsibility for them. Ed-monds made no reply, however Timpany told Ellsworththat if he had not been late, the proper procedures could2There is conflicting testimons regarding Ilmpan)'s suspension In resolving these conflicts. I have taken init) consideration the apparent 1ntel-ests of the witnesses. In addition I have considered the inherent probahil-ties; the probabilities in light of other eNents: corrohoration or lack of itconsistencies or inconsistencies .thin the tesimons of each sltness anibet.een the testimon, of each and that of other ltncses ilt h sliinllarapparent interests In evaluating the testimony of each ltnress. I rels spcifically upon his or her demeanor and have made ms findings acc.rditcil.and while apart from considerations of demeanor I hase taken into accountthe above-noted credthilitl considerations. ms failure to detail each oif heeis not to he deemed a failure on mrs part to have folly consldered I. Bih,r,rand Mahlo, Inc , d b a 4allker's, 1y9 NI RB lls9, 1161 ( 1966}3 FlInn testified that shortlI before Etllsiorth came in. imnipai askedFlynn for a cops of the Postal Manual. a docunment containiln rules aniregulations of the Postal Service. i hlih she delisered ihe enfererci.ec talhleJust after F!lssorth arrived,4Sec. 481.52 of the Postal Manual reads in pertinent part i niplseccsma) see the contents of their oi n folders in the presence of an emplseecwho has custody of the folders" FllAssorth testificd that he i the enrplo eecharged ith custod) of the personnel foliershave been followed. In fact Ellsworth was not late and hadbeen involved with other duties outside of the personneloffice. IThis response irritated Ellsworth, who told Timpansthat his schedule was none of Timpany's concern and thathe ... didn't appreciate this tbpe of backtalk .. ." andtold him to stop. Timpany then asked "are you going tomake me" and Ellsworth said that he would if it were nec-essary. Ellsworth testified that he was alluding to discipli-nary action rather than physical force. At this point Tim-panr took off his glasses, got up from his seat, and took afew steps toward Ellsworth. He came face to face with Ells-worth and assumed what Ellsworth described as a "threat-ening posture" with his fists raised about shoulder high.Flynn described Timpany as having his "dukes up." Tim-panrty said "go ahead," and "I'll give you the first blow." 5Ellsworth. feeling the absurdity of the matter, called Tim-pany a "bag of wind" and told him to "go back and sitdown where you belong." Timpany refused to sit down andreiterated his challenge to Ellsworth. During this time Ed-monds came up to Timpany and restrained him, saying, inessence. "don't do it Dave" or "it isn't worth it Dave."At this time Ellsworth advised Timpany that he was adisruptive person and ordered him from the room. Timpa-ny did not leave, so Ellsworth left to seek out another su-pervisor. He returned with Supervisor Walter Slatkavitz whowitnessed Timpan)' again refuse Ellsworth's order to leave.Simultaneously, or within seconds thereafter, Ewing A. Flu.the postmaster, came in and told Timpany to leave the room.Timpany complied. Edmonds remained in the room at theconference table with his personnel folder and left shortIsthereafter.Timpany's testimony as to the incident is at some vari-ance with the testimony of Ellsworth and Flynn. Timpanrtestified that when Ellsworth first came in he was readingthe Postal Manual rather than his own personnel folder.Timpans also states that when Ellsworth called him a "bagof wind" he also shouted that he would straighten him out.Htowever, Timpanr concedes saying "Well, if you're goingto go on with this kind of stuff, fine by me, here, elsewhere,now or later." He also testified that when Ellsworth ap-peared to want to fight, he said "you can go ahead if youwant to, but if you do that's where you'll go," pointing tothe floor. He also concedes that he was restrained by Ed-monds. To the extent that Timpany's version of the inci-dent varies from the accounts offered by Flynn and Ells-worth, I credit them, based on the credibilityconsiderations noted above.It should also be noted that the time of this incident,Ellsworth was not aware that Timpany was an alternateshop steward. Neither was he aware. nor was he advised bsanyone, of what Timpany was doing in the personnel of-fice, apart from his own observations.After the incident, by letter dated June 29 (G.C. Exh. 5).Timpany was notified that he was being suspended for 28calendar days beginning July 1. The letter reads in part:An a.na. si iof the ietcmtimo of : li-siith and tl nn dicloses that Tim-panl, hi this lanieuaL. e ias .aiuall\.offerine t. let i t:liorlh lake the firslhi,s119 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn this incident Mr. Timpany was decidedly disobe-dient, greatly insubordinate, and extremely threaten-ing in his conduct. The instruction respecting correctprocedure and the order to leave the room were, in thecircumstance, proper to the situation. The threat ofphysical assault on a Supervisor constitutes a graveand serious breach of the accepted standards of con-duct expected of all members of the Postal Service.Accordingly, the Management of this office requiresthat corrective action be instituted, in this matter toensure that obedience and satisfactory responses toproper and reasonable orders be obtained from all em-ployees.Timpany filed a grievance over the suspension which wasreduced to 18 calendar days at a grievance appeal hearingat Step 2B of the grievance-arbitration procedures of thecontract. (G.C. Exh. 3).B. Analysis and ConclusionThe General Counsel contends that Timpany was en-gaged in protected concerted activity at the time of theincident resulting in his suspension. I agree. Timpany hadbeen approached by Edmonds about looking into the pos-sibility of filing a grievance against his supervisor. Thiswas, at least in part, the reason that Timpany and Ed-monds went to the personnel office.The General Counsel's next contention is that while en-gaged in such protected concerted activity, Timpany wasprovoked by Ellsworth to the extent that his [Timpany's]actions were not sufficiently egregious to place his activitybeyond the protection of the Act, and that Respondentinterfered with Timpany's right to engage in protected con-certed activity when it suspended him. With this proposi-tion I do not agree.It is clear, based on the facts recited above, and I con-clude, that Timpany was the aggressor in the situation. Itwas he who went to Ellsworth with his fists raised and clenchedand, in essence, challenged Ellsworth to a fist fight. The factthat Edmonds tried to stop Timpany strongly suggests Tim-pany's status as the aggressor. Timpany taunted Ellsworthto take the first punch, whereupon Timpany told him thathe would knock him to the floor.In support of its position that Ellsworth's conduct wasnot so serious as to warrant his suspension, the GeneralCounsel cites Will & Baumer Candle Co., Inc. a whollyowned Subsidiary of Syracuse China Corporation.6Howeverthat case involved no threats of physical violence, only thepointing and shaking of a finger and voices raised in argu-ment. As the Administrative Law Judge therein points out,"While this exchange could not have been very palatablefor Quigley, the subject covered was within confines of thelegitimate mutual employment interests of Pacentine andthose for whom he had been requested to speak." In theinstant case, the provocative language used by Timpanyhad nothing to do with the subject matter of the possibler 206NLRB 772 (1973)grievance. In fact Ellsworth did not know either that Tim-pany was a shop steward or that he was in the personneloffice on any matter involving a grievance. No grievancewas even filed, insofar as the record discloses. on Ed-monds' complaint. Furthermore. Timpany's misconductwas substantially more serious, thus removing him fromthe protection afforded by the Act to employees engaged inprotected concerted activity. Charles Meyers & Company,190 NLRB 448 (1971).The General Counsel argues that Timpany's suspensionwas also based on prior instances of protected concertedactivity. The record discloses that in the suspension letterof June 29 (G.C. Exh. 5) there is reference made to threeprior disciplinary action warning letters against Timpanyinvolving separate incidents. The General Counsel claimswith respect to two of those incidents, occurring onDecember 12, 1974, and June 9, 1976, that Timpany wasdisciplined because of his efforts to enforce the collective-bargaining agreement and that these were, therefore, viola-tions of the Act, even though beyond the 10(b) 7 period.Further, that reliance by Respondent on these incidents tosupport the suspension on June 29 establishes a violationas to that suspension. However these matters were not fullylitigated at the hearing and I am not satisfied that the rec-ord supports the conclusion that these two incidents were8(a)(1) violations. In any event, I am statutorily precludedby Section 10(b) from making such a finding. In my view,I am not empowered to make unfair labor practice findingsin circumstances where Section 10(b) precludes issuance ofa complaint.Respondent contends that the settlement of the griev-ance at Step 2B of the contractual grievance procedureprecludes Timpany from relief under the National LaborRelations Act. However meritorious this contention maybe, it does not reflect the Board's present position which Iam bound to follow. First, the matter was resolved by theUnion and Respondent short of arbitration and there hasotherwise been no showing that the Spielberg 8 criteria havebeen met. Accordingly no support for the Respondent'sposition can be found herein.As to the matter of deferral to the grievance-arbitrationprocedures of the contract, the Board's majority, present,and recently enunciated position is that it will not defer asto cases involving discrimination for union or other pro-tected concerted activity. General American TransportationCorporation, 228 NLRB 808 (1977). This would be trueeven if other factors favoring deferral were present. Re-spondent's motion to dismiss based on the Collyer line ofcases is accordingly denied.Respondent further argues that since the Region dis-missed Timpany's 8(b)(1)(A) charge alleging the Union'sfailure to fairly represent him in this matter, that the chargeagainst the Respondent must also fail. However, in agree-ment with the General Counsel, I conclude that the 8(a)(l)charge upon which the complaint herein is based does notSec. 10(b) of the Act pro ides, in pertinent part that, ..no complaintshall issue based upon any) unfair labor practice occurring more than sixmonths prior to the filing of the charge with the Board .."8 Spielberg Mlanufacturing Compans, 112 NLRB 1080 (1955).120 UNITED STATES POSTAL SERVICE 121depend for its validity upon a meritoriously related ORDER98(b)(l)(A) charge.CONC L SIONS OF LAW The complaint herein is dismissed in its entirety.In the 'eintl no exleptlon :Ire fIled as prolided h, Sec 102 46 of the1. Respondent has not engaged in any conduct violative Rule anmd Rcullhon.of (liec Nr ioua,l I ..ahur Rcla.ln, Biloard. Ihe findiiigof the Act. nchl,.iwn\. mad recornmended Order herein hh.all. :1 prided In SecUpon the foregoing findings of fact and conclusions of it, fri tie Rih. ,. in, d iReel tlrnd he ,id ilcJ h eti,;o, lrJ uo hall helaw I hereby issue the following recommended: deemed Mmie f,, or Al purprnc,